P-2 06/13 SUPPLEMENT DATED June 28, 2013 TO THE PROSPECTUS DATED JANUARY 1, 2013 OF TEMPLETON WORLD FUND The prospectus is amended as follows: I. The portfolio management team under the “Fund Summary – Management” section on page 7 is revised as follows: NORMAN BOERSMA, CFA President, Chief Executive Officer and Director of Global Advisors and portfolio manager of the Fund since 2011. LISA F. MYERS, J.D., CFA Executive Vice President of Global Advisors and portfolio manager of the Fund since 2003. TUCKER SCOTT, CFA Executive Vice President of Global Advisors and portfolio manager of the Fund since 2007. JAMES HARPER, CFA Senior Vice President of Global Advisors and portfolio manager of the Fund since 2010. II. The portfolio management team under the “Fund Details – Management” section on page 17 is revised as follows: NORMAN BOERSMA,
